Citation Nr: 0711655	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1995, for the grant of service connection for Meniere's 
disease with endolymphatic hydrops, bilateral defective 
hearing, and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The case was previously before the Board in March 2004 and 
February 2006.  In March 2004, the Board remanded the case to 
address some procedural matters.  Thereafter, the Board 
denied the claim in a February 2006 decision.

The veteran appealed the Board's February 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a September 2006 Order, the Court, pursuant to 
an appellee's motion for remand, vacated the Board's February 
2006 decision and remanded the case for readjudication.  

The Board acknowledges that the veteran indicated in November 
2006 that he wanted to present evidence in person regarding 
this claim; in essence, he requested a Board hearing.  
However, the record reflects that he already provided 
testimony at a hearing before the undersigned Veterans Law 
Judge in June 2003.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  In view of 
the foregoing, the Board concludes that a new hearing is not 
warranted in this case, particularly as his claim must be 
denied as a matter of law.

The Board also notes that the April 2002 rating decision 
which is the subject of this appeal identified the claim as 
whether new and material evidence had been presented to 
reopen the veteran's earlier effective date claim.  Moreover, 
the Board identified the issue as such in the February 2006 
decision, and adjudicated on that basis.  However, for the 
reasons detailed below, such a claim is essentially precluded 
by law as it is legally impossible to get an earlier 
effective date on a reopening of a previously denied 
effective date claim.  Consequently, the Board has 
reconstrued the appellate issue as identified above.

FINDINGS OF FACT

1.  By a December 1986 decision, the Board denied service 
connection for hearing loss and Meniere's disease.  

2.  By a June 1996 rating decision, the RO granted service 
connection for Meniere's disease with endolymphatic hydrops, 
bilateral hearing loss and tinnitus, evaluated as 100 percent 
disabling, effective September 21, 1995.  

3.  In October 2000, the Board promulgated a decision which 
found that the veteran was not entitled to an effective date 
earlier than September 21, 1995, for the grant of service 
connection for Meniere's disease, with endolymphatic hydrops, 
bilateral defective hearing and tinnitus.  The veteran filed 
a motion for reconsideration of that decision, which was 
denied in January 2001.

4.  The Board also promulgated a decision in October 2000 
which found that the December 1986 Board decision which 
denied service connection for Meniere's disease and bilateral 
hearing loss was not the product of clear and unmistakable 
error (CUE).

5.  Nothing in the record reflects that the veteran appealed 
either of the aforementioned October 2000 Board decisions to 
the Court.

6.  An effective date prior to September 21, 1995, for the 
grant of service connection for Meniere's disease with 
endolymphatic hydrops, bilateral defective hearing, and 
tinnitus is legally precluded.


CONCLUSION OF LAW

The criteria for an effective date prior to September 21, 
1995, for the grant of service connection for Meniere's 
disease with endolymphatic hydrops, bilateral defective 
hearing, and tinnitus have not been met.  38 U.S.C.A. §§  
5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1100 (2006); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board reiterates that the issue on appeal was previously 
construed as whether new and material evidence had been 
received to reopen the veteran's claim for an earlier 
effective date.  The appellee's motion which was the basis 
for the September 2006 Order asserted, in part, that a remand 
was required to ensure that the veteran received adequate 
notice on new and material evidence pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In Kent, the Court established significant new requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The Board further notes that the appellee's motion stated 
that the Board's February 2006 decision was in error because 
it stated that "the enactment of the VCAA had no material 
effect on adjudication of this claim for an earlier effective 
date."  It was asserted that this statement was not correct 
as the VCAA was applicable to claims to reopen in accordance 
with Kent, and that upon remand the Board should ensure that 
any applicable duty is fulfilled under the VCAA.  

Despite the assertions of the appellee's motion, as already 
noted, the appellate issue is no longer characterized as 
whether there is new and material evidence to reopen.  For 
the reasons detailed below, it is legally impossible to 
assign an earlier effective date upon the reopening of a 
previously denied earlier effective date claim.  As the law 
is dispositive in this case, there is simply no notification 
the Board can provide, and no evidence the veteran can 
submit, which would result in the benefit sought, that is, an 
effective date earlier than September 21, 1995, for the grant 
of service connection for Meniere's disease with 
endolymphatic hydrops, bilateral defective hearing, and 
tinnitus.  Simply put, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

More importantly, in VAOPGCPREC 5-2004 VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Consequently, any VCAA deficiency regarding new and 
material evidence claims, to include the notification 
mandated by the Court's holding in Kent, is moot in this 
case.  

The law provides that the effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In addition to the VCAA and Kent issues, the aforementioned 
appellee's motion noted that the Board had stated that the 
last final denial of the veteran's claim was in an October 
2000 Board decision, but in its analysis the Board appeared 
to review the evidence in existence prior and subsequent to a 
June 1996 rating decision.  Therefore, the motion directed 
that the Board should clarify this matter, providing 
sufficient reasons or bases for its determination.  
Accordingly, the Board is providing an accurate procedural 
history of this case.

Historically, it is noted that the Board denied service 
connection for hearing loss and Meniere's disease in a 
December 1986 decision.  Thereafter, service connection was 
subsequently granted for Meniere's disease with endolymphatic 
hydrops, bilateral hearing loss and tinnitus, by a June 1996 
rating decision, evaluated as 100 percent disabling.  The 
Board acknowledges that while the decision included 
references to the effective date being October 18, 1995, the 
body of that decision identified the effective date as 
September 21, 1995, and the veteran was paid compensation 
effective October 1, 1995, the first day of the month 
following receipt of claim.  Subsequent actions have also 
recognized the effective date as September 21, 1995.

The veteran appealed the June 1996 rating decision, 
contending that an earlier effective date was warranted.  In 
October 2000, the Board promulgated a decision which found 
that he was not entitled to an effective date earlier than 
September 21, 1995, for the grant of service connection for 
Meniere's disease, with endolymphatic hydrops, bilateral 
defective hearing and tinnitus.  The veteran filed a motion 
for reconsideration of that decision, which was denied in 
January 2001.  Nothing in the record reflects that the 
veteran subsequently appealed that Board decision to the 
Court.  Accordingly, that decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 and 2002); 38 C.F.R. § 20.1100 (2000 and 
2006).  

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, the Court 
emphasized that because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  See also 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date.").

Stated differently, the veteran submitted his application to 
reopen in March 2001.  Consequently, if the veteran submitted 
new and material evidence, the reopened claim could not 
receive an effective date earlier than March 2001.  See Id.; 
see also 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), 
(r).  Assigning an effective date in 2001 would not benefit 
the veteran and would serve no purpose.  Thus, at this point, 
the veteran is legally precluded from receiving an effective 
date earlier than September 21, 1995, for the grant of 
service connection for Meniere's disease with endolymphatic 
hydrops, bilateral defective hearing, and tinnitus.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis, supra.

The Board in no way disputes the veteran's belief that he 
warrants an earlier effective date for the award of service 
connection for Meniere's disease with endolymphatic hydrops, 
bilateral defective hearing, and tinnitus.  As noted in the 
Rudd decision, the veteran is not without recourse, "as he 
remains free to file a motion to revise based upon clear and 
unmistakable error" with respect to the October 2000 Board 
decision which determined that he was not entitled to an 
earlier effective date.  A valid motion for CUE must comply 
with the requirements of 38 C.F.R. § 20.1402.

The veteran has contended that there was error in the Board's 
prior denial of his claim.  However, he refers to this denial 
as a 1980 Board hearing.  No hearing was conducted in that 
year, nor was there a Board decision which denied service 
connection for this disability in that year.  There is a 
March 1982 Board decision which denied service connection for 
partial deafness, but did not address the issue service 
connection for Meniere's disease.  More significant is the 
December 1986 Board decision which did deny service 
connection for Meniere's disease and bilateral hearing loss.  
Nevertheless, the Board promulgated another decision in 
October 2000 which found that the December 1986 Board 
decision was not the product of CUE.  As with the October 
2000 Board decision addressing the earlier effective date 
claim, nothing in the record reflects that the veteran 
appealed that decision to the Court.  Thus, it is now final.  
38 U.S.C.A. § 7104 (West 1991 and 2002); 38 C.F.R. § 20.1100 
(2000 and 2006).  

The Board notes that, pursuant to 38 C.F.R. § 20.1409(c), 
once there is a final decision on a motion to revise or 
reverse a prior Board decision on an issue based on CUE, that 
prior Board decision on that issue is no longer subject to 
revision on the grounds of CUE.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.  38 C.F.R. § 20.1409(c).  In DAV v. Gober, 
234 F.3d. 682 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) upheld this 
provision, finding that Rule 1409(c) is neither arbitrary and 
capricious nor contrary to law and, rather, promotes the 
interests of judicial economy and finality of decisions.  Id. 
at 702.  Moreover, the Federal Circuit found that, once a 
claimant obtains a final decision on a CUE claim regarding a 
particular issue, that claimant should not be allowed to 
present the same challenge again, especially since a CUE 
claim is, itself, a collateral attack on an otherwise final 
prior Board decision.  Id.

For the reasons detailed above, the benefit the veteran seeks 
on appeal is precluded by law.  Consequently, the Board has 
no choice but to deny the appeal.


ORDER

Entitlement to an effective date earlier than September 21, 
1995, for the grant of service connection for Meniere's 
disease with endolymphatic hydrops, bilateral defective 
hearing, and tinnitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


